Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-8 No. 333-147004) pertaining to the Encore Energy Partners GP LLC Long-Term Incentive Plan, and Registration Statement (Form S-3 No. 333-153768) of Encore Energy Partners LP; of our reports dated February 28, 2011, with respect to the consolidated financial statements of Encore Energy Partners LP and the effectiveness of internal control over financial reporting of Encore Energy Partners LP, included in this Annual Report on Form 10-K for the year ended December 31, 2010. /s/ Ernst & Young LLP Fort Worth, Texas February 28, 2011
